J-A01015-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

R.E.P.                                          IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                        Appellant

                          v.

J.H.
                                                    No. 1318 WDA 2016


                    Appeal from the Order August 11, 2016
              In the Court of Common Pleas of Allegheny County
                   Family Court at No(s): FD16-007048-008

BEFORE: BOWES, OLSON AND STRASSBURGER,* JJ.

MEMORANDUM BY BOWES, J.:                             FILED APRIL 10, 2017

       R.E.P. (“Father”) appeals the August 11, 2016 order wherein the trial

court determined that it lacked jurisdiction of the child custody dispute with

J.H. (“Mother”) pursuant to the Uniform Child Custody Jurisdiction and

Enforcement Act (“UCCJEA”), 23 Pa.C.S. § 5401, et seq.             The court

dismissed Father’s custody action and directed the parties to proceed with

the simultaneous custody action Mother initiated in North Carolina.        We

affirm.

       The trial court summarized the underlying facts and procedural history

as follows:

             The Parties were never married. They have one child,
       [D.H.-P.,] born December . . . 2013 in North Carolina. [Mother
       and Father] met in Pittsburgh where Father was an associate
       professor at Carnegie Mellon University and Mother a graduate
       student at the University of Pittsburgh.       Mother had been
       accepted into a six to eight year Ph.D. program at The University

* Retired Senior Judge assigned to the Superior Court.
J-A01015-17



     of North Carolina at Chapel Hill (UNC). When [Mother and
     Father] learned Mother was pregnant, they made a joint decision
     to move to North Carolina so Mother could enroll at UNC and the
     two could co-parent their child when he was born.

           [Mother and Father] lived as an intact family in North
     Carolina from [D.H.-P.’s] birth through June of 2015. [D.H.-P.]
     had a pediatrician whom he regularly saw there and took part in
     "play dates" with other young children and their [m]others, and
     attended a day care.

           To preserve his tenure track position at Carnegie Mellon
     University, Father was required to return to Pittsburgh in 2015.
     Mother took a year-long leave of absence from UNC and
     accompanied Father to Pittsburgh on July 1, 2015, with [D.H.-
     P.], who was now [one] and [one-]half years old. Mother
     sought, only a one semester leave from UNC but was told by her
     faculty advisor, Dr. Jennifer Ho, that it would be better to ask for
     a longer leave initially and return early rather than attempt to
     extend a shorter leave. Mother testified it was always her intent
     to return to UNC to finish her program. This testimony was
     supported by her advisor's testimony.

           [Mother and Father] rented a home in Pittsburgh and
     signed a one year lease. Mother did not have a job nor was she
     enrolled in any educational program in Pittsburgh.

           While in Pittsburgh, [Mother and Father] began to
     experience difficulties in their relationship. . . . In August of
     2015, Mother traveled with [D.H.-P.] to Nevada to visit her
     parents and informed Father by email that she would not return
     to Pittsburgh but would, instead, return to North Carolina in
     September. At Father's urging, [Mother] instead returned to
     Pittsburgh but their relationship continued to deteriorate.

           On December 4, 2015, Mother again left Pittsburgh with
     [D.H.-P.] to visit her parents. She again informed Father via
     email that she would not return. In late December 2015, Father
     requested that Mother return to Pittsburgh with [D.H.-P.]. She
     did not.   From Nevada, she returned to North Carolina on
     January 6, 2016 with [D.H.-P.], and re-enrolled in her original
     Ph.D. program.



                                    -2-
J-A01015-17



Trial Court Opinion, 10/29/16, at 2-3 (footnotes and citations to record

omitted).

       After Mother returned with D.H.-P. to North Carolina, Father filed a

custody complaint in Pennsylvania.             Mother countered two weeks later by

initiating a custody action in North Carolina.          On May 20, 2016, the trial

court entered a consent order that granted it temporary emergency

jurisdiction over the matter pursuant to 23 Pa.C.S. § 5424(b) pending its

decision whether to exercise or relinquish jurisdiction.1          That order also

outlined an interim physical custody arrangement, which granted Mother and

Father alternating two-week periods of physical custody.

       Following two days of hearings to determine whether it had jurisdiction

over the custody action pursuant to the UCCJEA, on August 10, 2016, the

trial court entered the above-referenced order and dismissed Father’s

custody action. Essentially, the trial court determined that under the facts of

this case, D.H.-P. had no “home state” as the term is defined in the UCCJEA

and that an evaluation of maximum significant contacts weighed in favor of


____________________________________________


1
  Since Father’s custody action preceded the complaint that Mother filed in
North Carolina, the trial court had priority under the statutory framework to
determine whether to exercise its jurisdiction. See M.E.V. v. R.D.V., 57
A.3d 126, 130 (Pa.Super. 2012) (“a trial court MUST not exercise jurisdiction
when another state has jurisdiction priority”); 23 Pa.C.S. § 5426(a)
(regarding simultaneous proceedings).




                                           -3-
J-A01015-17



relinquishing initial jurisdiction to North Carolina.2    Father filed a timely

appeal and a concomitant statement of errors complained of on appeal, and

the trial court issued its Rule 1925(a) opinion.

        Father presents the following questions for our review.

        I.    Whether the trial court erred as a matter of law in
        concluding that Pennsylvania was not the home state of the
        minor child under the UCCJEA thus resulting in a determination
        by the court that Pennsylvania did not have jurisdiction over the
        matter of custody of the minor child?

        II.    Whether the trial court erred as a matter of law in ceding
        jurisdiction to North Carolina even if the child had no home state
        under the UCCJEA.

Father’s brief at 4.

        At the outset, we clarify our standard of review. The crux of Father’s

first issue relates to the trial court’s determination that it did not have

subject matter jurisdiction pursuant to § 5421(a) to enter an initial child

custody determination, i.e., that Pennsylvania was not D.H.-P.’s home state.

Typically, the determination of whether a trial court possess subject matter

jurisdiction involves de novo review because it raises a pure question of law.
____________________________________________


2
    Section 5402 defines “home state” as

        The state in which a child lived with a parent or a person acting
        as a parent for at least six consecutive months immediately
        before the commencement of a child custody proceeding. . . . A
        period of temporary absence of any of the mentioned persons is
        part of the period.

23 Pa.C.S. § 5402.



                                           -4-
J-A01015-17



S.K.C. v. J.L.C., 94 A.3d 402, 408 (Pa.Super. 2014) (differentiating

between an appeal from an order to exercise or decline jurisdiction, which

would be subject to an abuse of discretion standard, “[A] trial court's

decision that it possesses subject matter jurisdiction under section 5422(1)

is purely a question of law”);         B.J.D. v. D.L.C., 19 A.3d 1081 (Pa.Super.

2011) (de novo review of appeal from order to transfer custody jurisdiction

under § 5427).        However, the issue in the case at bar involves neither

statutory construction nor rote application of an established legal principle.

Instead, as we explain infra, it requires a nuanced factual determination

regarding the date that Mother decided that she was not returning to

Pittsburgh and if that date was prior to the six-month jurisdictional trigger

under the statute, i.e., whether her trip to Nevada was temporary.          Thus

unlike the posture of S.K.C. and B.J.D., this case involves a mixed question

of law and fact that rests squarely upon the trial court’s determination of

fact regarding Mother’s subjective intention, a finding that we are unwilling

to make in the first instance in light of our deference to the trial court’s role

as the ultimate arbiter of fact.3          See R.M. v. J.S., 20 A.3d 496, 507

____________________________________________


3
   We observe that the S.K.C. Court made the required factual
determinations in the first instance with the caveat, “We only make this
determination for the first time on appeal because of the extensive factual
record developed in the trial court.” S.K.C. supra, at 410 n.11. The Court
also noted “the lack of a trial court determination on the legal question of
exclusive, continuing jurisdiction.” Id. Likewise, the B.J.D. Court gleaned
(Footnote Continued Next Page)


                                           -5-
J-A01015-17



(Pa.Super. 2011) (“[W]here there is a question of whether a parent's

relocation to another jurisdiction is temporary and the pleadings are

insufficient to make such a determination, an evidentiary hearing on the

issue must be held”); T.A.M. v. S.L.M., 104 A.3d 30, 32 (Pa.Super. 2014)

(utilizing abuse-of-discretion standard to review trial court’s determination

that it lacked subject matter jurisdiction to modify a custody determination

pursuant UCCJEA Section 5423).

      In T.A.M., we explained the applicable standard as follows,

      Under Pennsylvania law, an abuse of discretion occurs when the
      court has overridden or misapplied the law, when its judgment is
      manifestly unreasonable, or when there is insufficient evidence
      of record to support the court's findings. An abuse of discretion
      requires clear and convincing evidence that the trial court
      misapplied the law or failed to follow proper legal procedures.

Id. at 32 (citation omitted). Our review is deferential to the trial court’s role

as the ultimate arbiter of fact. J.M.R. v. J.M., 1 A.3d 902, 911 (Pa.Super.

2010). Accordingly, we will not disturb the trial court’s factual findings or

credibility determinations that the certified record supports. Id. (“We must

accept findings of the trial court that are supported by competent evidence

                       _______________________
(Footnote Continued)

the necessary findings of fact “[b]ased on . . . undisputed facts” in the
record regarding the year that both parents departed Pennsylvania
permanently. In contrast to those cases, the instant case not only involves
disputed facts, but it also has the benefit of the trial court’s express
credibility determinations and the court’s explanation for the manner it
resolved the factual dispute regarding Mother’s subjective intention to leave
Pittsburgh permanently.



                                            -6-
J-A01015-17



of record, as our role does not include making independent factual

determinations.”)

         The initial step in determining whether to assume jurisdiction under

the UCCJEA is to determine which jurisdiction, if any, was the child’s home

state.     Stated simply, if Pennsylvania was the child’s home state when

Father filed his custody complaint, then the trial court had jurisdiction to

make the initial custody determination.         See 23 Pa.C.S § 5421(a)(1).

However, where “there is no home state . . . there must be a determination

under 23 Pa.C.S.A. § 5421(a)(2) as to which state is the more appropriate

forum based on where there are the most significant connections.” Bouzos-

Reilly v. Reilly, 980 A.2d 643, 646 (Pa.Super. 2009) (footnote omitted).

         The relevant section of UCCJEA provides as follows:

         § 5421. Initial child custody jurisdiction

                (a) General rule.--Except as otherwise provided in
         section 5424 (relating to temporary emergency jurisdiction), a
         court of this Commonwealth has jurisdiction to make an initial
         child custody determination only if:

               (1) this Commonwealth is the home state of the child on
         the date of the commencement of the proceeding or was the
         home state of the child within six months before the
         commencement of the proceeding and the child is absent from
         this Commonwealth but a parent or person acting as a parent
         continues to live in this Commonwealth;

               (2) a court of another state does not have jurisdiction
         under paragraph (1) or a court of the home state of the child has
         declined to exercise jurisdiction on the ground that this
         Commonwealth is the more appropriate forum under section



                                       -7-
J-A01015-17



     5427 (relating to inconvenient forum) or 5428 (relating to
     jurisdiction declined by reason of conduct) and:

            (i) the child and the child's parents, or the child and at
            least one parent or a person acting as a parent, have a
            significant connection with this Commonwealth other than
            mere physical presence; and

            (ii) substantial evidence is available in this Commonwealth
            concerning the child’s care, protection, training and
            personal relationships[.]

23 Pa.C.S. § 5421(a). As we indicated supra, the statute defines the home

state as “[t]he state in which a child lived with a parent or a person acting

as a parent for at least six consecutive months immediately before the

commencement of a child custody proceeding [including any period of

temporary absence[.]” 23 Pa.C.S. § 5402.

     Presently,    the    trial   court   found     that   Mother   and   D.H.-P.   left

Pennsylvania permanently during December 2015, which was slightly less

than one month before the six-month jurisdictional threshold outlined in §

5421(a)(1) was triggered. Therefore, the court concluded that Pennsylvania

was not the child’s home state under the statute.                 Moreover, the court

reasoned that, since the family had relocated from North Carolina over six

months earlier, that state did not satisfy the statutory definition either.

Thus, the court found that D.H.-P. did not have a home state under the

statute   and   that,    pursuant    to   the   §    5421(a)(2)     analysis,   between

Pennsylvania and North Carolina, the child had more significant contacts

with North Carolina.

                                          -8-
J-A01015-17



      The first component of Father’s argument assails the trial court’s

finding that Pennsylvania was not the home state.          Father asserts that

Mother’s travel to Nevada during December 2015 was temporary, and but

for the trial court’s failure to include Mother’s month-long trip in its

calculation of the six-month jurisdictional determination under § 5421(a)(1),

Pennsylvania would have initial jurisdiction over this matter. Thus, Father

argues that the trial court erred in failing to include the entirety of Mother’s

December 2015 trip to Nevada in its calculation of the six-month milestone

to trigger home-state jurisdiction. We disagree.

      The certified record is replete with evidence of Mother’s intention to

leave Pennsylvania permanently in December 2015. During the evidentiary

hearing, Mother testified that, from the outset, she was hesitant about

leaving North Carolina and returning to Pittsburgh with Father.            N.T.,

7/13/16, at 55.    Eventually, she decided to take the one-year leave of

absence from her Ph.D. program at UNC in order to appease Father, who

desired that she abandon the program entirely. Id. at 57. Notwithstanding

Father’s position, Mother intended to remain in Pittsburgh only for two

academic semesters and return to North Carolina during the summer of

2016. Id. at 54.

      The family arrived in Pittsburgh on July 1, 2015; however, as early as

September 2015, Mother confirmed with Father that she intended to return

to North Carolina to pursue her Ph.D.       Id. at 63.    Mother and Father’s

                                     -9-
J-A01015-17



romantic relationship steadily deteriorated since their return to Pittsburgh,

and it endured a brief estrangement brought about by Father during late

August 2015 before he terminated it permanently during early November of

that year. Id. at 58, 63, 65. Following the split, Mother repeated her desire

to return to North Carolina and complete her Ph.D. Id. at 65. She booked

one-way passage for her and D.H.-P. to travel to Nevada to visit her

parents, “so that [they] could figure out how to end [the] relationship in a

way that made sense and was calm and respectful.” Id. at 64. The flight

was scheduled for December 4, 2015.

      The relationship remained amicable over the following ten days while

Mother awaited the scheduled departure date. Mother and Father discussed

several short-term options, including Mother and D.H.-P. remaining in

Nevada.    Id. at 65.    Again, Mother reiterated her long-range plan of

returning to North Carolina permanently with their son, which she stated

Father supported at that time.    Id.   However, before Mother and D.H.-P.

were scheduled to leave for Nevada, Mother discovered emails wherein

Father invited another woman to spend the evening at the family residence

on the night that Mother and D.H.-P. were scheduled to depart. Id. at 66-

67. That incident placed the prior tentative discussions in disarray.

      Mother flew to Nevada as scheduled, and during the course of the next

three weeks, Mother and Father communicated via text and email while she

remained in Nevada and visited family in nearby states.        Id. 67, 69-70;

                                    - 10 -
J-A01015-17



Mother’s Exhibit F.   On December 14, 2015, Mother sent Father an email

outlining short-term and long-term options. Neither the body of her email

nor the options that she proposed in the attachment established conclusively

Mother’s intent to leave Pennsylvania permanently nor her acquiescence to

anything other than a temporary return to Pittsburgh. The email informed

Father, “until we come up with a decision together about the short and long-

term future, I don't feel secure. It is much healthier for [D.H.-P.] and I

emotionally and financially to be around my support system [in Nevada]

until we can come up with a preliminary agreement about such things as

housing, finances, custody, child support. etc.”         Mother’s Exhibit F.

Thereafter, she reiterated, “Again, nothing is set in stone, but I do want to

come to a fairly concrete agreement by the end of the month.”        Id.   She

added, “our return to Pittsburgh depends on us having concrete plans for

housing, financing and other short and long-term plans.” N.T., 7/13/16, at

78. Thus, while not definitive of her ultimate intent to leave Pennsylvania

permanently, Mother’s email communications demonstrated her uncertainty

whether she would ever reside in the Commonwealth again.

      Likewise, the options that Mother outlined in the email attachment

proposed both 1) retuning to Pennsylvania for approximately four months

before moving to North Carolina; and 2) remaining in Nevada “for several

months” before moving to North Carolina directly from that state.          Id.

Significantly, however, all of Mother’s options involved her ultimate return to

                                    - 11 -
J-A01015-17



North Carolina to complete her Ph.D. program. Id.; N.T., 7/13/16, at 76-

77. She explained, “Returning to North Carolina is the obvious answer for

[me and D.H.-P]. I've thought a lot about it and [I] am going to finish my

degree . . . to have the best chances for finding sustainable work when I

finish.” Mother’s Exhibit F.

      On December 20, 2015, Mother contacted Dr. Jenifer Ho, her faculty

advisor, and inquired about returning to the program before the conclusion

of her year-long leave of absence.       N.T., 7/13/16, at 75.   The next day

Mother submitted a request with the United States Postal Service to change

her address from 1718 Duffield Street, Pittsburgh, Pennsylvania to 5005

Heatherbrook Circle, Raleigh North Carolina, effective immediately.    Id. at

92-93, 157; Mother‘s Exhibit J. Dr. Ho’s testimony confirmed that, following

further discussions regarding a teaching fellowship, Mother was permitted to

return from her leave of absence early and re-enroll for the 2016 spring

semester. Id. at 15-16, 20.

      Thereafter, on December 29, 2015, Mother informed Father that she

was moving to North Carolina in order to terminate her leave of absence

early and return to her Ph.D. program.         N.T. 7/13/16, at 87; Mother’s

Exhibit F.   One week later, she and D.H.-P. flew to Chapel Hill North

Carolina, arriving on January 6, 2016.

      The forgoing evidence supports the trial court’s finding that Mother’s

trip to Nevada was not a temporary retreat but rather an attempt to regroup

                                   - 12 -
J-A01015-17



and decide her future. The record will not sustain the court’s finding that

Mother intended to leave Pennsylvania permanently when she boarded the

plan on December 4, 2015.          Mother endured the first two weeks of

December in limbo at her parent’s Nevada home while she decided what

actions would be best for her and D.H.-P.

      However, Mother’s intent to leave Pennsylvania permanently was

clearly manifest on December 21, 2015, when she submitted a request to

officially change her mailing address to North Carolina in anticipation of

securing a teaching fellowship and continuing her Ph.D. program. She told

Father of her specific plans approximately one week later. Accordingly, the

certified record sustains the trial court’s factual determination that Mother

formed her intention to leave Pennsylvania and informed Father of that

decision prior to the six-month jurisdictional trigger under § 5421(1).

Mother removed D.H.-P. from Pennsylvania during December 2015, and

after a month-long layover in Nevada, she moved permanently to North

Carolina.   While Mother may not have intended to leave Pittsburgh

permanently on the date that she departed, her intentions became obvious

as early as the December 21, 2016 and she never returned to the

Commonwealth prior moving to North Carolina. Hence, Mother formed the

intent to relocate from Pennsylvania permanently prior to the date home-

state jurisdiction vested. Thus, no relief is due.




                                     - 13 -
J-A01015-17



      We       also   reject   Father’s   alternative   argument   that   Mother   left

Pittsburgh under the false pretense that her trip was temporary.              Father

invokes Mother’s failure to comply with the relocation provisions outlined in

Pennsylvania’s Child Custody Law as proof of her misconduct. He contends

that, under these circumstances, where Mother allegedly left Pittsburgh

ostensibly for a short-term family visit, the trial court erred in failing to

characterize the child’s absence as temporary for the purpose of determining

whether Pennsylvania was the home state.

      Father’s assertion fails for at least two reasons. First, Father cannot

demonstrate scienter, i.e., that Mother knowingly fled Pittsburgh with no

intention of returning. Contrary to Father’s supposition, the certified record

is replete with evidence that Mother traveled to Nevada to stay with her

parents following the couple’s break up and to figure out her future plans.

As we discussed thoroughly surpa, Mother was engrossed with achieving a

solution that made sense to all three family members, and she did not

foreclose a return to Pittsburgh until mid-December when it became clear

that she could return to her Ph.D. program in time for the 2016 spring

semester. Father failed to present a scintilla of evidence to corroborate his

allegation of Mother’s devious scheme to circumvent the jurisdictional

trigger, much less counter the competent evidence of record that she

adduced regarding her good-faith intentions throughout this ordeal.                This

claim fails.

                                           - 14 -
J-A01015-17



      Moreover, to the extent that Pennsylvania lacked subject matter

jurisdiction over the child custody case, Mother was not required to comply

with the notice requirements outlined in Pennsylvania’s Child Custody Law.

Stated plainly, since the trial court lacked the authority to rule on the issue

of relocation, Mother’s noncompliance with the inapplicable relocation

proviso is neither evidence of a false pretense nor a substantive basis to

disturb the trial court’s determination that home state jurisdiction did not

vest in Pennsylvania. Thus, we also reject this position.

      Having found that the certified record supports the trial court’s finding

that Pennsylvania was not the home state for purposes of making an initial

custody determination under § 5421(a), we next address Father’s second

issue relating to the trial court’s “maximum contacts” analysis under §

5421(a)(2)(i) and (ii).    This argument implicates the court’s decision to

exercise or relinquish jurisdiction over the custody case in the absence of

home-state jurisdiction.   Accordingly, we review that aspect of the court’s

decision for an abuse of discretion. Wagner v. Wagner, 887 A.2d 282, 285

(Pa.Super. 2005) (“A court’s decision to exercise or decline jurisdiction [per

the UCCJEA] is subject to an abuse of discretion standard of review[.]”).

      Preliminarily, we observe that neither party currently challenges the

trial court’s determination that North Carolina lacked home state jurisdiction,

although Mother did proffer that argument below. Additionally, we note that

the trial court’s maximum-significant-contacts analysis was the correct

                                    - 15 -
J-A01015-17



procedure to determine in which state jurisdiction properly lay in the

absence of home state jurisdiction. See R.M., supra, at 506 (citing Dincer

v. Dincer, 701 A.2d 210, 215 (Pa. 1997)).

      Father complains that the trial court erred in discounting the

significance of the five months that D.H.-P. resided in Pittsburgh and

ignoring   evidence    regarding    the   child’s   contacts   in   Pennsylvania.

Specifically, Father invokes evidence that D.H.-P. had a physician in

Pennsylvania, with whom he was treated at least once, and that the parties

had an active social life in the area. Father’s argument is unpersuasive.

      Pursuant to § 5421(a)(2), the test for maximum contacts includes

whether the child and at least one parent has significant connections to the

Commonwealth or North Carolina beyond mere physical presence in the

state and if there is substantial available evidence in the Commonwealth or

North Carolina concerning D.H.-P.’s care, protection, training and personal

relationships.

      Instantly, the trial court explained its rationale as follows:

      In this case, there are more significant connections to, and
      substantial evidence in, North Carolina concerning [D.H.-P.’s]
      care, protection, training, and personal relationships than in
      Pennsylvania.

            [D.H.-P.] spent his first two and a half years in North
      Carolina where he and Mother, as well as Father, were known,
      and had a support system. He had a regular pediatrician in North
      Carolina where he received routine care and where his records
      would be kept. He attended a day care and had regular play
      group interactions. While a pediatrician was engaged for [the

                                     - 16 -
J-A01015-17



      child] in Pennsylvania, a relationship with a pediatrician was not
      established.

Trial Court Opinion, 8/20/16, at 6/ (citations to record omitted).

      Notwithstanding the trial court’s miscalculation of the period that D.H.-

P. resided in North Carolina as thirty months rather than eighteen months,

the record supports the trial court’s finding of maximum significant contacts

with North Carolina.   D.H.-P. was born in North Carolina and lived in the

state for the first one and one-half years of his life before moving to

Pennsylvania for approximately five months. During the evidentiary hearing,

Mother presented competent evidence to establish that her and D.H.-P.’s

friends, playgroups, support system, and mother’s club were all located in

North Carolina. N.T., 7/13/16, at 92. Moreover, that state was the site of

Mothers’ employment, and education, her and her son’s health insurance,

and D.H.-P.’s childcare. Id. at 92-93. Furthermore, Mother had friends in

the area to provide alternative childcare if needed.     Id.   Her automobile

remained registered in North Carolina, and she considered herself a resident

of that state. Id. at 132.

      As it related to her son’s contacts, Mother testified that D.H.-P. had

several pediatric appointments in North Carolina, he attended daycare in

North Carolina and participated in two to three playdates per week. Id. at

94-95.    In contrast, she and D.H.-P. had minimal social contacts in

Pittsburgh. Id. at 96.   Mother explained that two of her acquaintances in



                                    - 17 -
J-A01015-17



Pennsylvania had children, but the family was not in Pittsburgh long enough

to establish friendships beyond an isolated playdate.     Id. at 97.   Neither

parent has family in the area. Id. at 97; 175.

      In contrast with the significant contacts with North Carolina, Mother

and D.H.-P. shared few connections with Pennsylvania. Mother did not have

any current ties to Pennsylvania. She never had employment or health care

in Pennsylvania and neither parent owned property in the Commonwealth.

Id. at 174.   While Mother had been issued a Pennsylvania driver’s license

during 2012, while she was a student at the University of Pittsburgh, that

identification expired during January 2016, and she obtained a North

Carolina driver license when she returned to that state. Id. at 175.

      Likewise, D.H.-P.’s contacts with Pennsylvania were sparse.        Other

than father, the child does not have family or friends in the Commonwealth.

While he was here for the most recent five months prior to the initiation of

litigation, he did not establish any meaningful relationships in that time.

Father presented no evidence that D.H.-P. belonged to any clubs, classes, or

organized activities in Pennsylvania. He had never been enrolled in daycare

in Pennsylvania and was not part of a playgroup. At most Father presented

evidence that he maintained his son’s state-sponsored health insurance and

the child had one visit with the pediatrician. For all of the forgoing reasons,

we find that the record supports the trial court’s finding that D.H.-P.’s

maximum significant contacts rest with North Carolina and therefore, that

                                    - 18 -
J-A01015-17



state    was   the   appropriate   jurisdiction   to   make   the   initial   custody

determination pursuant to § 5421(a).

        Finally, Father asserts that, to the extent that the evidence supported

a finding of significant contacts in both states, the trial court was constrained

to assume jurisdiction over the custody matter under the first-to-file rule.

This aspect of Father’s argument is waived because he failed to raise it in his

concise statement of errors complained of on appeal pursuant to Rule

1925(b). See Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in the

Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived”).

        Order affirmed.

        Judge Olson joins the memorandum.

        Judge Strassburger files a concurring memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/10/2017




                                       - 19 -